Exhibit 10.1

OPNET TECHNOLOGIES, INC.

Restricted Stock Agreement

Granted Under 2010 Stock Incentive Plan

This Restricted Stock Agreement (the “Agreement”) is made on [MONTH DAY, YEAR]
(the “Grant Date”), between OPNET Technologies, Inc., a Delaware corporation
(the “Company”), and [NAME] (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Issuance of Shares

The Company shall issue to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Company’s 2010 Stock Incentive Plan (the
“Plan”), [NUMBER] shares (the “Shares”) of common stock, $0.001 par value, of
the Company (“Common Stock”). The Shares will be held in book entry by the
Company’s transfer agent in the name of the Participant for that number of
Shares issued to the Participant. The Participant agrees that the Shares shall
be subject to the forfeiture provisions set forth in Section 2(b) of this
Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.

2. Vesting

(a) The Shares shall vest and become free from the forfeiture provisions in
Section 2(b) hereof and become free from the transfer restrictions in Section 4
hereof as set forth below:

[SPECIFY VESTING TERMS]

(b) Except as otherwise provided in this Section 2, the specified Shares shall
not vest on the vesting date specified above unless the Participant, on such
date, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) and (f), respectively, of
the Internal Revenue Code of 1986, as amended (the “Code”) or any successor to
the Company (an “Eligible Participant”). In the event the Participant ceases to
be an Eligible Participant for any reason or no reason, with or without cause,
then any Shares that are not then vested in accordance with Section 2(a) or 2(c)
hereof shall be forfeited immediately and automatically to the Company without
the payment of any compensation to the Participant and the Participant shall
have no further rights with respect to such Shares. The Company shall determine
whether the Participant’s service shall be considered terminated in the case of
any leave of absence by the Participant, including sick leave, military leave or
any other personal leave. Notwithstanding the above, no credit for service shall
be provided with respect to the vesting schedule above during any leave of
absence unless so provided in any leave of absence agreement or policy
applicable to the Participant or as otherwise required by law.

(c) Notwithstanding the foregoing, upon the occurrence of a Change in Control
Event (as defined in the Plan), all of the Shares shall vest and become free
from the forfeiture provisions in Section 2(b) hereof and become free from the
transfer restrictions in Section 4 hereof.

3. Payment of Minimum Withholding Obligation Upon Vesting of Shares Issued to
Employee Participants or Upon Section 83(b) Election

Upon any vesting of Shares pursuant to Section 2 hereof, or upon a Participant’s
filing of an election under Section 83(b) of the Code (the “Section 83(b)
Election”), the Company shall notify the Participant of the minimum statutory
withholding obligation with respect to the income recognized by the Participant
upon each lapse of the forfeiture provisions or upon the Section 83(b) Election
(based on minimum statutory withholding rates for all tax purposes, including
payroll and social security taxes, that are applicable to such income) within 3
business days of the vesting date. The Participant shall satisfy promptly such
tax withholding obligation through payroll deduction, direct payment to the
Company or as may otherwise be agreed to by the Participant and the Company in
writing. The Shares shall be forfeited if the Participant does not pay to the
Company, or otherwise make arrangements satisfactory to the Company for the
payment of, the amounts necessary to satisfy the Company’s tax withholding
obligations by the date such taxes must be remitted to the applicable taxing
authorities.

4. Restrictions on Transfer

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, until such Shares have vested, except that
the Participant may transfer such Shares subject to the prior approval of the
Board of Directors, provided that such Shares shall remain subject to this
Agreement (including without limitation the restrictions on transfer set forth
in this Section 4 and the forfeiture provisions contained in Section 2) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement or as part of the sale of all
or substantially all of the



--------------------------------------------------------------------------------

shares of capital stock of the Company (including pursuant to a merger or
consolidation), provided that, in accordance with the Plan and except as
otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement. The Company shall not be required (i) to transfer on its books any of
the Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.

5. Restrictive Legends

All Shares subject to this Agreement are subject to the following restriction,
in addition to any other legends that may be required under federal or state
securities laws:

“The shares of stock represented by this certificate or book entry are subject
to forfeiture provisions and restrictions on transfer set forth in a certain
Restricted Stock Agreement between the corporation and the registered owner of
these shares (or his predecessor in interest), and such Agreement is available
for inspection without charge at the office of the Secretary of the
corporation.”

6. Provisions of the Plan

This Agreement is subject to the provisions of the Plan. A copy of the Plan is
available at www.inet.opnet.com.

7. Withholding Taxes; Section 83(b) Election

The Participant acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Participant any federal, state,
local or other taxes of any kind required by law to be withheld with respect to
the issuance of the Shares to the Participant or the lapse of the forfeiture
provisions.

The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

IF THE PARTICIPANT ELECTS TO FILE A SECTION 83(B) ELECTION UNDER THE CODE WITH
RESPECT TO THE ISSUANCE OF THE SHARES, THE PARTICIPANT SHALL PROMPTLY NOTIFY THE
COMPANY.

8. Rights as Stockholder

Subject to the provisions of this Agreement, the Participant shall exercise all
rights and privileges of a stockholder of the Company with respect to the Shares
and shall be deemed to be the holder of the Shares for purposes of receiving any
dividends that may be paid with respect to such Shares and for purposes of
exercising any voting rights relating to such Shares, even if some or all of the
Shares have not yet vested and been released from the forfeiture provisions
hereunder.

9. Miscellaneous

(a) No Rights to Employment or Service. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an
employee, officer, director, consultant or adviser at the will of the Company
(not through the act of being hired or engaged or being granted the Shares
hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee, officer, director, consultant or adviser for the vesting period, for
any period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Compensation Committee thereof.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.



--------------------------------------------------------------------------------

(e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, to the address as
hereinafter provided. Each notice shall be deemed to have been given on the date
it is received. Each notice to the Company shall be addressed to it at its
offices at 7255 Woodmont Avenue, Bethesda, MD 20814 (Attention: General
Counsel). Each notice to the Participant shall be addressed to the Participant
at the Participant’s last known address.

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws. The parties submit to the jurisdiction of the
state and federal courts encompassing the location of the Company’s principal
offices for the resolution of any disputes, claims or proceedings concerning or
arising out of this Agreement or the terms and conditions hereunder.

(j) Interpretation. To the extent permitted by applicable law, the Board may
delegate any or all of its powers to one or more committees or subcommittees of
the Board (a “Committee”). All references in this Agreement to the “Board” or
“Board of Directors” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under this Agreement have been
delegated to such Committee. Upon such delegation, the interpretation and
construction of any terms or conditions of this Agreement by a Committee shall
be final and conclusive.

(k) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Cooley Godward Kronish LLP has acted as counsel to the
Company in connection with the transactions contemplated by the Agreement, and
not as counsel for the Participant.

(l) Delivery of Certificates. Subject to Section 3, the Participant may request
that the Company deliver the Shares in certificated form with respect to any
Shares that have vested and ceased to be subject to forfeiture pursuant to
Section 2(b).

(m) No Deferral. Notwithstanding anything herein to the contrary, neither the
Company nor the Participant may defer the delivery of the Shares.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

OPNET TECHNOLOGIES, INC. By:  

 

  Name: Marc A. Cohen   Title: Treasurer

 

PARTICIPANT:

 

Signature Print Name:  

 

 

Address:  

 

 

Social Security Number:                     